Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129127                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  HURON VALLEY SCHOOLS, and                                                                           Robert P. Young, Jr.
  ROBERT M. O'BRIEN,                                                                                  Stephen J. Markman,
                                                                                                                     Justices
            Plaintiffs-Appellants,
  and
  MICHIGAN EDUCATION ASSOCIATION, 

  HURON VALLEY EDUCATION 

  ASSOCIATION, and UTICA EDUCATION 

  ASSOCIATION,

           Plaintiffs,
  v        	                                                       SC: 129127
                                                                   COA: 253649
                                                                   Ingham CC: 00-092488-AZ
  SECRETARY OF STATE,

           Defendant-Appellee. 

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 7, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2006                      _________________________________________
           l0315                                                              Clerk